794 F.2d 213
122 L.R.R.M. (BNA) 3289, 104 Lab.Cas.  P 11,894
ACTION AUTOMOTIVE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 82-1498, 82-1644.
United States Court of Appeals,Sixth Circuit.
Argued Aug. 23, 1983.Decided May 13, 1986.

Petition to Review an Order of the National Labor Relations Board.
Stewart J. Katz, argued, Keller, Thoma, Schwarze, Schwarze, DuBay & Katz, Detroit, Mich., for petitioner.
Elliott Moore, Deputy Associate General Counsel, Washington, D.C., Patrick Szymanski, argued, Bernard Gottfried, Regional Director N.L.R.B. Detroit, Mich., for respondent.
Before:  LIVELY, Chief Judge, JONES, Circuit Judge, and RUBIN, District Judge.*
ORDER
The above case was originally before this Court on a petition filed by Action Automotive, Inc., to review an order of the National Labor Relations Board issued against said Petitioner, its officers, agents, successors, and assigns, on 24 June 1982, and upon a cross-application filed by the National Labor Relations Board to enforce said order.  On 30 September 1983, this Court entered its judgment denying enforcement of the Board's Order.  717 F.2d 1033 (1983).  Thereafter, on 24 February 1984, the Board filed a petition for a writ of certiorari with the U.S. Supreme Court, which was granted on 14 May 1984.  On 19 February 1985, the Supreme Court issued its Decision reversing the judgment of this Court.  469 U.S. 490, 105 S.Ct. 984, 83 L.Ed.2d 986 (1985).  On 15 April 1985, a certified copy of the Supreme Court's Judgment was mailed to this Court.
ON CONSIDERATION WHEREOF, it is hereby ordered and adjudged by the Court that this Court's Judgment of 30 September 1983, be vacated.


1
IT IS FURTHER ORDERED AND ADJUDGED by the Court that the Board's Order issued against Petitioner is enforced and that Petitioner, its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board contained in said order.



*
 The Honorable Carl B. Rubin, United States District Judge for the Southern District of Ohio, sitting by designation